EXHIBIT 10.2

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of Sale”) is
made and executed as of this 23rd day of February, 2017, by and between Stony
Hill Corp., a Nevada corporation (“Buyer”), and mCig, Inc., a Nevada corporation
(“Seller”).

 

WITNESSETH:

 

WHEREAS, Buyer and Seller have entered into an Asset Purchase Agreement (the
“Purchase Agreement”), dated as of the date hereof, pursuant to which Seller
agrees to transfer and assign to Buyer, and the Buyer agrees to receive and
accept ownership from Seller, the Assets (as defined in the Purchase Agreement)
on the conditions and subject to the terms set forth in the Purchase Agreement,
for consideration in the amount and on the terms and conditions provided
therein;

 

WHEREAS, all the terms and conditions precedent provided in the Purchase
Agreement have been met and performed or waived by the parties thereto, and the
parties desire to consummate the transactions contemplated by the Purchase
Agreement; and

 

WHEREAS, Seller now desires to transfer the Assets to Buyer;

 

NOWTHEREFORE, in consideration of the premises and of the mutual promises,
covenants and agreements contained herein and in the Purchase Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Defined Terms. All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.

 

2. Purchased Assets. Seller hereby grants, sells, assigns, transfers, conveys
and delivers to Buyer and Buyer purchases and accepts from Seller all of
Seller’s right, title and interest in and to the Assets.

 

3. No Assumption of Liabilities. Buyer does not and will not by acceptance
hereof assume any liabilities or obligations whatsoever of Seller except the
Assumed Liabilities as expressly provided for in the Purchase Agreement. Buyer
hereby assumes and agrees to pay or perform in accordance with their terms, each
of the Assumed Liabilities.

 



  1

   



 

4. Agency. Seller agrees to execute, as soon as is reasonably practical, such
further grants, instruments, and assignments as Buyer may request from time to
time (a) to collect, assert or enforce any claim, right, interest or title of
any kind in and to the Assets, and to institute and prosecute all actions, suits
and proceedings which Buyer may deem proper in order to collect, assert or
enforce any such claim, right, interest or title, (b) to do all such acts and
things and take all such actions in respect thereof as Buyer shall deem
advisable or proper in order to provide to Buyer the benefits under any such
Assets and (c) to defend, settle or compromise any and all actions, suits or
proceedings in respect of any such Assets in accordance with the provisions of
the Purchase Agreement.

 

5. Binding Effect. Subject to the terms and conditions set forth in the Purchase
Agreement, this Bill of Sale and the covenants and agreements contained herein
shall be binding upon and inure to the benefit of Seller, its successors and
assigns and shall inure to the benefit of Buyer and its successors and assigns.

 

6. Further Assurances. Seller shall from time to time after the date hereof at
the request of Buyer and without further consideration execute and deliver to
Buyer such additional instruments of conveyance in addition to this Bill of Sale
as Buyer shall reasonably request to evidence more fully the transfer by Seller
to Buyer of the Assets. Buyer shall, from time to time after the date hereof at
the request of Seller and without further consideration, execute and deliver to
Seller such additional instruments as Seller shall reasonably request to
evidence more fully the assumption by Buyer of the Assumed Liabilities.

 

7. No Conflict. This Bill of Sale does not amend or otherwise modify or limit
any of the provisions of the Purchase Agreement, provided, however, that this
sentence does not limit the scope of the Assets conveyed hereunder. The parties
hereto recognize that Seller is executing and delivering to Buyer certain other
instruments of conveyance with respect to the Assets. Nothing herein shall limit
the scope thereof, and nothing therein shall limit the scope hereof.

 

8. Governing Law. This Bill of Sale shall be governed by and construed and
enforced in accordance with the internal laws of Delaware without reference to
Delaware’s choice of law rules. This Bill of Sale may be modified or
supplemented only by written agreement of the parties hereto.

 



  2

   



 

INWITNESSWHEREOF, each of the parties hereto have caused this Bill of Sale and
Assignment Agreement to be signed by their duly authorized officers on the date
first above written.

 



  STONY HILL CORP.         By: /s/ John Brady

 

Name:

John Brady     Title: Secretary  

 

 

 

 

 

MCIG, INC.

 

 

 

 

 

  By: /s/ Paul Rosenberg  

 

Name:

Paul Rosenberg

 

 

Title:

President

 



 

 



3



 